DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/22 and 08/09/22 has been entered. 

Response to Arguments
	Claims 1 and 10 have been amended to recite the limitation of “the bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion, the groove having at least one drainage hole”; which the applicant argues is not taught by the previous combinations of prior art references. The examiner contends that the Edmonds reference teaches of this limitation because it contains a moat which extends around the perimeter of the animal enclosure. Additionally, a drain is disposed in the back of the enclosure in fluid communication with the moat. See rejections below.
Regarding new claim 19, the Edmonds reference also teaches that the groove extends around the perimeter of the enclosure.
Regarding new claim 20, the previously used Bohline reference teaches of the floor portion containing a series of grooves.
Claims 15 and 17 are acknowledged as being cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9, 10, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880) and Edmonds (US Pub. 10,694,715 B1).
Regarding claim 1, Harding discloses a pet enclosure comprising: 
a bottom section having a floor portion and a wall portion extending from the floor portion (Fig. 2, bottom section 18 connects to base flange 50), the wall portion including a first opening having a bottom portion and a top portion (Fig. 2, bottom section 18 has an opening); 
a middle section connectable to the bottom section (Fig. 2, intermediate sections 16), the middle section including a wall portion (Fig. 2, intermediate sections 16 have walls), the wall portion of the middle section including a second opening having a bottom portion and a top portion (Fig. 2, intermediate sections 16 have an opening), the bottom portion of the second opening having a same width as the top portion of the first opening so as to connect to with the first opening (Fig. 2, the openings in the respective sections connect together to form a single, larger opening), 
and a top section connectable to the middle section (Fig. 2, top section 14), the top section including a cover portion and a wall portion (Fig. 2, top section has wall and a cover), the cover portion forming a domed cover (Fig. 2, the cover is substantially dome-shaped), and the wall portion including a third opening having a bottom portion and a top portion (Fig. 2, top section has an opening), the bottom portion of the third opening having a same width as the top portion of the second opening so as to connect with the second opening (Fig. 2, the openings in the respective sections connect together to form a single, larger opening); 
the bottom section, middle section and top section when connected together forming an enclosed pet enclosure with an animal opening therein (Fig. 1. The three sections couple together to make an enclosure that could conceivably be used as a “pet enclosure”).
However, Harding does not disclose the top portion of the second opening being inwardly curved such that a width of the top portion of the second opening is less than a width of the bottom portion of the second opening, and the top portion of the third opening being arcuate. Cameron teaches of a portable cubicle with a door that tapers from the bottom of the structure towards the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding to have the door shape of Cameron as a matter of aesthetic preference.
Harding does not disclose as taught by Edmonds, the bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion (Fig. 12A, moat 54), the groove having at least one drainage hole (Fig. 10, drain hole 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding to include the perimeter groove and drain of Edmonds to prevent water from accumulating.
Regarding claim 4, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Harding additionally teaching the bottom edge of the wall of the top section includes a flange portion that overlaps an exterior surface of the top edge of the wall of the middle section (Col. 2, lines 50-53: “The side walls 42 terminate at their lower end in a bell-like enlarged portion or louver 48 and each section includes a base flange 50 which extends outwardly in all directions from the bell-like enlarged end 48”. See figure 7).
Regarding claim 5, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Harding additionally teaching an interior surface of the floor portion is raised relative to a surface on which the pet enclosure is to be position (Fig. 1, the enclosure has a floor that is raised above the ground).
Regarding claim 7, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Edmonds additionally teaching wherein at least one of the drainage holes (64) is configured to/capable of receiving a ground stake.

Regarding claim 9, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Harding additionally teaching the wall portion of the bottom portion includes a plurality of first fastening openings at a top edge thereof, a bottom edge of the wall portion of the middle section includes a plurality of second fastening openings configured to correspond to the plurality of first fastening openings at the top edge of the wall portion of the bottom section, and a top edge of the wall portion of the middle section includes a plurality of third fastening openings, and a bottom edge of the wall portion of the top section including a plurality of fourth fastening openings configured to correspond to the plurality of third fastening openings at the top edge of the wall portion of the middle section (Col. 3, lines 19-21: “rivets 58 may be utilized to secure each bell-like lower end 48 to the side walls 42 stacked therein”. See Figure 6).
Regarding claim 10, Harding discloses a method of assembling an enclosure, the method comprising: 
connecting a middle section to a bottom section (Fig. 2, intermediate section 16 connects to bottom section 18), such that a top portion of a first opening of the bottom section coincides with a bottom portion of a second opening of the middle section (Fig. 2, bottom section 18 has an opening that continues into intermediate section 16), connecting a cover portion to the middle section (Fig. 2, intermediate section 16 connects to top section 14) so as to form a domed cover (Fig. 2, the cover is substantially dome-shaped), and such that a bottom portion of a third opening in a wall of the cover portion coincides with a top portion of the second opening in the middle section (Fig. 2, the openings in the respective sections connect together to form a single, larger opening);
and the bottom section, middle section and top section when connected together forming an enclosed pet enclosure with an animal opening therein (Fig. 1. The three sections couple together to make an enclosure that could conceivably be used as a “pet enclosure”).
However, Harding does not disclose the top portion of the second opening being inwardly curved such that a width of the top portion of the second opening is less than a width of the bottom portion of the second opening, and the top portion of the third opening being arcuate. Cameron teaches of a portable cubicle with a door that tapers from the bottom of the structure towards the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding to have the door shape of Cameron as a matter of aesthetic preference.
Harding does not disclose as taught by Edmonds, the bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion (Fig. 12A, moat 54), the groove having at least one drainage hole (Fig. 10, drain hole 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding to include the perimeter groove and drain of Edmonds to prevent water from accumulating.
Regarding claim 13, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Harding additionally teaching the bottom edge of the wall of the top section includes a flange portion that overlaps an exterior surface of the top edge of the wall of the middle section (Col. 2, lines 50-53: “The side walls 42 terminate at their lower end in a bell-like enlarged portion or louver 48 and each section includes a base flange 50 which extends outwardly in all directions from the bell-like enlarged end 48”. See figure 7).
Regarding claim 14, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Harding additionally teaching an interior surface of the floor portion is raised relative to a surface on which the pet enclosure is to be position (Fig. 1, the enclosure has a floor that is raised above the ground).
Regarding claim 16, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Edmonds additionally teaching wherein at least one of the drainage holes (64) is configured to/capable of receiving a ground stake.
Regarding claim 18, Harding as modified by Cameron and Edmonds discloses the enclosure described above, with Harding additionally teaching fastening the middle section to the bottom section by inserting fasteners through a plurality of first fastening openings at the top edge of the wall portion of the bottom section and a plurality of second fastening openings at a bottom edge of the wall portion of the middle section, and fastening the top section to the middle section by inserting fasteners through a plurality of third fastening openings at a top edge of the wall portion of the middle section and a plurality of fourth fastening openings at a bottom edge of the wall portion of the top section (Col. 3, lines 19-21: “rivets 58 may be utilized to secure each bell-like lower end 48 to the side walls 42 stacked therein”. See Figure 6). 
Regarding claim 19, Harding as modified by Cameron and Edmonds discloses the claimed invention in addition to as taught by Edmonds, the groove extends around a perimeter of the floor portion (Fig. 12A, moat 54 extends around the perimeter of the case).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880) and Edmonds (US Pub. 10,694,715 B1), and further in view of Tominaga (US Pub. 6,067,939).
Regarding claim 2, Harding as modified by Cameron and Edmonds discloses the claimed invention except for the top section includes an opening for a vent as taught by Tominaga (Fig. 1, air apertures 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding as modified by Cameron and Edmonds to include the vent of Tominaga for improved air circulation.
Regarding claim 11, Harding as modified by Cameron and Edmonds discloses the claimed invention except for the top section includes an opening for a vent as taught by Tominaga (Fig. 1, air apertures 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding as modified by Cameron and Edmonds to include the vent of Tominaga for improved air circulation.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880) and Edmonds (US Pub. 10,694,715 B1), and further in view of Adams (US Pub. D298,357).
Regarding claim 3, Harding as modified by Cameron and Edmonds discloses the claimed invention except for as taught by Adams, the animal opening forms an offset entry into the enclosed pet enclosure (Fig. 1, the door of the portable toilet is offset to one side of the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding as modified by Cameron to include the offset door of Adams as a matter of aesthetic preference. 
Regarding claim 12, Harding as modified by Cameron and Edmonds discloses the claimed invention except for as taught by Adams, the animal opening forms an offset entry into the enclosed pet enclosure (Fig. 1, the door of the portable toilet is offset to one side of the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding as modified by Cameron and Edmonds to include the offset door of Adams as a matter of aesthetic preference. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880) and Edmonds (US Pub. 10,694,715 B1), and further in view of Bohline (US Pub. 2018/0103608 A1).
Regarding claim 20, Harding as modified by Cameron and Edmonds discloses the claimed invention except for as taught by Bohline, the floor portion includes a mat having a series of grooves molded onto the floor portion (Fig. 11, cushioned shapes 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify enclosure of Harding as modified by Cameron and Edmonds to include the grooves of Bohline on the floor for improved traction.

Claims 1, 4, 5, 7, 9, 10, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D320,479 (Cheval et al.) in view of Harding (US Pub. 4,031,572) and Edmonds (US Pub. 10,694,715 B1).
Regarding Claims 1, 5, and 7, Cheval et al. teaches: Claim 1 – a pet enclosure comprising: a bottom section (AA) having a floor portion (BB) and a wall portion (CC) extending from the floor portion (BB), the wall portion (CC) including a first opening (DD) having a bottom portion and a top portion; a middle section (EE) connected to the bottom section, the middle section (EE) including a wall portion (FF), the wall portion (FF) of the middle section (EE) including a second opening (GG) having a bottom portion and a top portion, the bottom portion of the second opening (GG) having a same width as the top portion of the first opening (DD) so as to connect to with the first opening (DD), and the top portion of the second opening (GG) being inwardly curved such that a width of the top portion of the second opening is less than a width of the bottom portion of the second opening (GG); and a top section (HH) connected to the middle section (EE), the top section (HH) including a cover portion (II) and a wall portion (JJ), the cover portion (II) forming a domed cover, and the wall portion (JJ) including a third opening (KK) having a bottom portion and a top portion, the bottom portion of the third opening (KK) having a same width as the top portion of the second opening (GG) so as to connect with the second opening (GG), and the top portion of the third opening (KK) being arcuate, the bottom section (AA), middle section (EE) and top section (HH) together forming an enclosed pet enclosure with an animal opening (DD/GG/KK) therein, (Annotated Figure 1 Below); Claim 5 – wherein an interior surface of the floor portion (BB) is raised relative to a surface on which the pet enclosure us to be position, (Annotated Figure 1 Below).

    PNG
    media_image1.png
    425
    540
    media_image1.png
    Greyscale

Cheval does not teach: 
(A) The bottom section connectable to the middle section (Claim 1 – implies the separability of the sections).
(B) The bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion, the groove having at least one drainage hole (Claim 1); wherein at least one of the draining holes is configured to receive a ground stake (Claim 7). 
In regards to (A), Harding teaches: Claim 1 – an enclosure (10) comprising multiples sections (14, 16, 18) which are stackable connected to one another, (Figures 1-11). Therefore, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Cheval to have the bottom section connectable to the middle section (Claim 1) as taught by Harding for the purposes of having the enclosure capable of being easily movable/transferable from location to location. 
In regards to (B), Edmonds teaches: Claim 1 – an enclosure having a bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion (Fig. 12A, moat 54), the groove having at least one drainage hole (Fig. 10, drain hole 64); Claim 7 – wherein at least one of the drainage holes (64) is configured to/capable of receiving a ground stake. Therefore, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Cheval to have the bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion, the groove having at least one drainage hole (Claim 1); wherein at least one of the draining holes is configured to receive a ground stake (Claim 7) as taught by Edmonds for the purposes of being able to easily clean/drain the enclosure.
Regarding claim 4, Cheval as modified by Harding and Edmonds discloses the enclosure described above, with Harding additionally teaching the bottom edge of the wall of the top section includes a flange portion that overlaps an exterior surface of the top edge of the wall of the middle section (Col. 2, lines 50-53: “The side walls 42 terminate at their lower end in a bell-like enlarged portion or louver 48 and each section includes a base flange 50 which extends outwardly in all directions from the bell-like enlarged end 48”. See figure 7).
Regarding claim 9, Cheval as modified by Harding and Edmonds discloses the enclosure described above, with Harding additionally teaching the wall portion of the bottom portion includes a plurality of first fastening openings at a top edge thereof, a bottom edge of the wall portion of the middle section includes a plurality of second fastening openings configured to correspond to the plurality of first fastening openings at the top edge of the wall portion of the bottom section, and a top edge of the wall portion of the middle section includes a plurality of third fastening openings, and a bottom edge of the wall portion of the top section including a plurality of fourth fastening openings configured to correspond to the plurality of third fastening openings at the top edge of the wall portion of the middle section (Col. 3, lines 19-21: “rivets 58 may be utilized to secure each bell-like lower end 48 to the side walls 42 stacked therein”. See Figure 6).
Regarding claim 19, Cheval as modified by Harding and Edmonds discloses the claimed invention in addition to as taught by Edmonds, the groove extends around a perimeter of the floor portion (Fig. 12A, moat 54 extends around the perimeter of the case).
Regarding Claims 10, 14 and 16, Cheval teaches: Claim 10 – a method of assembling a pet enclosure, the method comprising: a middle section (EE) connected to a bottom section (AA), such that a top portion of a first opening (DD) of the bottom section (AA) coincides with a bottom portion of a second opening (GG) of the middle section (EE), and a top portion of the second opening (GG) being inwardly curved such that a width of the top portion of the second opening (GG) is less than a width of the bottom portion of the second opening (GG);Page 3 of 9Appl. No. 16/952,404 Amendment dated July 22, 2022Reply to Office Action of April 26, 2022a cover portion (HH) connected to the middle section (EE) so as to form a domed cover, and such that a bottom portion of a third opening (KK) in a wall of the cover portion (HH) coincides with a top portion of the second opening (GG) in the middle section (EE), and the top portion of the third opening (KK) being arcuate; and the bottom section (AA), middle section (EE) and top section (HH) when connected together forming an enclosed pet enclosure with an animal opening (DD/GG/KK) therein, (Annotated Figure 1 Above); Claim 14 – wherein an interior surface of the floor portion (BB) is raised relative to a surface on which the pet enclosure us to be position, (Annotated Figure 1 Below).
Cheval does not teach:
(A) Connecting the middle section to the bottom section, and connecting the cover portion to the middle section (Claim 10 – implies the separability of the sections).
(B) The bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion, the groove having at least one drainage hole (Claim 10); wherein at least one of the draining holes is configured to receive a ground stake (Claim 16). 
In regards to (A), Harding teaches: Claim 10 – an enclosure (10) comprising multiples sections (14, 16, 18) which are stackable connected to one another, (Figures 1-11). Therefore, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Cheval to have connecting the middle section to the bottom section, and connecting the cover portion to the middle section (Claim 10) as taught by Harding for the purposes of having the enclosure capable of being easily movable/transferable form location to location.
In regards to (B), Edmonds teaches: Claim 10 – an enclosure having a bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion (Fig. 12A, moat 54), the groove having at least one drainage hole (Fig. 10, drain hole 64); Claim 16 – wherein at least one of the drainage holes (64) is configured to/capable of receiving a ground stake. Therefore, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Cheval to have the bottom section having a groove disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion, the groove having at least one drainage hole (Claim 10); wherein at least one of the draining holes is configured to receive a ground stake (Claim 16) as taught by Edmonds for the purposes of being able to easily clean the enclosure.
Regarding claim 13, Cheval as modified by Harding and Edmonds discloses the enclosure described above, with Harding additionally teaching the bottom edge of the wall of the top section includes a flange portion that overlaps an exterior surface of the top edge of the wall of the middle section (Col. 2, lines 50-53: “The side walls 42 terminate at their lower end in a bell-like enlarged portion or louver 48 and each section includes a base flange 50 which extends outwardly in all directions from the bell-like enlarged end 48”. See figure 7).
Regarding claim 18, Cheval as modified by Harding and Edmonds discloses the enclosure described above, with Harding additionally teaching fastening the middle section to the bottom section by inserting fasteners through a plurality of first fastening openings at the top edge of the wall portion of the bottom section and a plurality of second fastening openings at a bottom edge of the wall portion of the middle section, and fastening the top section to the middle section by inserting fasteners through a plurality of third fastening openings at a top edge of the wall portion of the middle section and a plurality of fourth fastening openings at a bottom edge of the wall portion of the top section (Col. 3, lines 19-21: “rivets 58 may be utilized to secure each bell-like lower end 48 to the side walls 42 stacked therein”. See Figure 6). 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D320,479 (Cheval et al.) in view of Harding (US Pub. 4,031,572) and Edmonds (US Pub. 10,694,715 B1), and further in view of Tominaga (US Pub. 6,067,939).
Regarding claim 2, Cheval as modified by Harding and Edmonds discloses the claimed invention except for the top section includes an opening for a vent as taught by Tominaga (Fig. 1, air apertures 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Cheval as modified by Harding and Edmonds to include the vent of Tominaga for improved air circulation.
Regarding claim 11, Cheval as modified by Harding and Edmonds discloses the claimed invention except for the top section includes an opening for a vent as taught by Tominaga (Fig. 1, air apertures 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Cheval as modified by Harding and Edmonds to include the vent of Tominaga for improved air circulation.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D320,479 (Cheval et al.) in view of Harding (US Pub. 4,031,572) and Edmonds (US Pub. 10,694,715 B1), and further in view of Adams (US Pub. D298,357).
Regarding claim 3, Cheval as modified by Harding and Edmonds discloses the claimed invention except for as taught by Adams, the animal opening forms an offset entry into the enclosed pet enclosure (Fig. 1, the door of the portable toilet is offset to one side of the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Cheval as modified by Harding and Edmonds to include the offset door of Adams as a matter of aesthetic preference. 
Regarding claim 12, Cheval as modified by Harding and Edmonds discloses the claimed invention except for as taught by Adams, the animal opening forms an offset entry into the enclosed pet enclosure (Fig. 1, the door of the portable toilet is offset to one side of the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Cheval as modified by Harding and Edmonds to include the offset door of Adams as a matter of aesthetic preference. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D320,479 (Cheval et al.) in view of Harding (US Pub. 4,031,572) and Edmonds (US Pub. 10,694,715 B1), and further in view of Bohline (US Pub. 2018/0103608 A1).
Regarding claim 20, Cheval as modified by Harding and Edmonds discloses the claimed invention except for as taught by Bohline, the floor portion includes a mat having a series of grooves molded onto the floor portion (Fig. 11, cushioned shapes 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify enclosure of Cheval as modified by Harding and Edmonds to include the grooves of Bohline on the floor for improved traction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649